NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 16-10394
                                                    16-10438
                Plaintiff-Appellee,
                                                D.C. Nos. 4:16-cr-00168-JGZ
 v.                                                       4:12-cr-00269-JGZ

EDUARDO RAMOS-RODRIGUEZ,                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

       In these consolidated appeals, Eduardo Ramos-Rodriguez appeals the 27-

month sentence imposed following his guilty-plea conviction for reentry of a

removed alien, in violation of 8 U.S.C. § 1326, and the partially consecutive 21-

month sentence imposed upon revocation of supervised release. In Appeal No. 16-


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
10438, we dismiss. In Appeal No. 16-10394, we affirm.

      Reviewing de novo, see United States v. Harris, 628 F.3d 1203, 1205 (9th

Cir. 2011), we conclude that Appeal No. 16-10438 is barred by a valid appeal

waiver. The terms of the appeal waiver in Ramos-Rodriguez’s disposition

agreement unambiguously encompass the claims raised in this appeal. See id.

Moreover, contrary to Ramos-Rodriguez’s contention, the record reflects that he

waived his appellate rights knowingly and voluntarily. See United States v.

Watson, 582 F.3d 974, 986-87 (9th Cir. 2009).

      In Appeal No. 16-10394, Ramos-Rodriguez argues that the district court

procedurally erred by failing to consider his sentencing arguments and explain the

sentence. We review for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none. The record

reflects that the district court considered Ramos-Rodriguez’s arguments and

sufficiently explained the within-Guidelines sentence. See United States v. Carty,

520 F.3d 984, 992 (9th Cir. 2008) (en banc). Moreover, contrary to Ramos-

Rodriguez’s contention, the sentence is not an abuse of discretion in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

his significant immigration history. See Gall v. United States, 552 U.S. 38, 51

                                          2                          16-10394 & 16-10438
(2007).

      Appeal No. 16-10394: AFFIRMED.

      Appeal No. 16-10438: DISMISSED.




                                  3     16-10394 & 16-10438